DETAILED ACTION
	In Reply filed on 03/22/2021 Claims 2, 4- 6, and 8- 28 are pending. Claims 4- 6, 21- 25, and 28 are currently amended. Claims 1, 3, 7 are canceled. Claims 2, 4- 6, and 8- 28 are considered in the current Office Action. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Claim Interpretation
Claim 28 recites “a scalar product of a first direction vector that is parallel with the first direction and a second direction vector that is tangential to a circle described by the radially outermost point of the mixing and/or comminution implement at a point on the circle nearest the outlet aperture is zero or negative”. The Examiner is interpreting “a scalar product” as the algebraic operation from mathematics also known as a dot product. It is noted that when the scalar product is zero the angle between the first direction vector and second direction vector is 90°. When the scalar product is negative (less than zero) the angle between the first direction vector and second direction vector is greater than 90°. Here, the first direction vector is a vector which is parallel to the direction 17 of extruding shown in Fig. 2 of the Instant Application. The second direction vector is a vector (19 in Fig. 2 of the Instant Application) which is tangential the 

The Claims contain limitations which are directed to intended uses or capabilities of the claimed apparatus. These limitations are only given patentable weight to the extent which effects the structure of the claimed invention. Please see MPEP 2114, Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) and Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) for further details.
	Limitations directed to forces created by the rotation of the comminution implement and the rotation of the screw which is in a direction away from the intake aperture and toward the container are given patentable weight to the extent which effects the structure of the claimed apparatus. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 28, 2, 4- 6, and 8- 27 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over EP 1273412 A1 (“Magni”) in view of USP 6883953 (“Bacher '953”), USP 7309224 (“Bacher ‘224”), and USP 6719454 (“Bacher ‘454”).
Regarding claims 28, 19, and 21, Magni teaches an apparatus for treatment of plastic material (Abstract), the apparatus comprising:
A container (1) configured to hold the plastic material for initial treatment ([0001, 0022] teach feeding thermoplastic material into the container), wherein the container (1) comprises a sidewall having an outlet aperture (Fig. 2 and [0015], opening between container 1 and extruder 5) configured to pass initially treated plastic material from the container ([0024] teaches feeding plastic from container to extruder);
A mixing and/or comminution implement (3) capable of rotating about an axis of rotation in a first direction so as to initially treat the plastic material in the container (1) by at least one of mixing, heating and comminuting the plastic material ([0013, 0022] and Fig. 4 teach rotational element 2 having blades which are provided rotatably on the base of the container and blades 3 for stirring and disintegrating the thermoplastic material and softening it without melting); and
A conveyor (5), comprising:
A housing (Fig. 2, sleeve surrounding the screw of the extruder 5) comprising an intake aperture (Fig. 2 and [0015] teach an opening located between container 2 and extruder 5) configured to receive the initially treated plastic material from the outlet aperture of the container ([0015, 0024] teaches feeding plastic from container to extruder), and
5a) in the housing (Fig. 2 displays screw of extruder 5 within housing), wherein the screw (5a) is capable of rotating within the housing in a second direction of rotation to further treat the initially treated plastic material by at least one of plastifying and agglomerating the initially treated plastic material ([0014] and Fig. 2) and to convey the initially treated plastic material [0014, 0024] away from the intake aperture in a first direction (Fig. 2 in the leftward direction),
Wherein an imaginary continuation of a central longitudinal axis of the screw (5a) infinitely extending in a direction opposite of the first direction, does not intersect the axis of rotation of the mixing and/or comminution implement (3) ([0015] and Fig. 2, extruder 5 is tangential to container 1 thus the central longitudinal axis of the screw does not intersect axis of rotation of implements 3),
Wherein a scalar product of a first direction vector that is parallel with the first direction and a second direction vector that is tangential to a circle described by a radially outermost point of the mixing and/or comminution implement (3) at a point on the circle nearest the outlet aperture is zero or negative (combining rotation direction R in Fig. 4 with extrusion direction in Fig. 2 as shown below implies a direction parallel to the direction of the extruder is at an angle of about 180° with respect to the motion vector of the comminution element 3 nearest the aperture. The scalar product of the 180° angle is a negative value based on the definition of a scalar product as described in the claim interpretation).
[AltContent: textbox (Second Vector)][AltContent: textbox (First Vector)][AltContent: arrow][AltContent: arrow][AltContent: textbox ()][AltContent: textbox (Extrusion direction)][AltContent: arrow]
    PNG
    media_image1.png
    366
    306
    media_image1.png
    Greyscale
			
    PNG
    media_image2.png
    371
    342
    media_image2.png
    Greyscale

Magni does not explicitly teach a ratio (V) of an active container volume (SV) to a feed volume (BV) of the container, where V = SV/BV, conforms with 4 ≤V≤30 and 5 ≤V≤25, where the active container volume (SV) is defined by the formula SV= D3(π/4), where D is an internal diameter of the container, where the feed volume (BV) is defined by the formula BV = D2(π/4)*H, and where H is a height of the intake aperture with respect to a bottom surface of the container; wherein a ratio (VS) off the feed volume (BV) of the container to a screw volume (SE) at the intake aperture complies with 20 ≤ VS ≤ 700, wherein the screw volume (SE) is defined by the formula                         
                            S
                            E
                             
                            =
                            F
                            ∙
                            L
                            
                                
                                    π
                                
                                
                                    4
                                
                            
                            (
                            2
                            d
                            T
                            -
                            
                                
                                    T
                                
                                
                                    2
                                
                            
                            )
                        
                    , wherein L is an effective length of the intake aperture extending in the first direction, factor F>0, and T is a flight depth of the screw; and wherein a substantially planar surface of the blade of the mixing and/or comminution implement is parallel with the bottom surface of the container, wherein the side wall defines a radius, and wherein an outermost portion of the planar surface of the blade of the mixing and/or comminution implement when nearest the outlet aperture is spaced apart from the outlet aperture by about 5% of the radius. 
Bacher ‘953 teaches an apparatus for the treatment of plastic material (Figs. 2- 3 and Abstract) comprising a diameter of the container being between 950 - 1932 mm (receptacle diameter in Table shown in Col. 4 lines 27- 33) and an intake opening height of 50- 145 mm diameter of screws between 50 to 145 mm, Col. 4 lines 27- 33 and height of intake opening equal to diameter of screws, Col. 8 lines 46- 51) using these taught values for claimed formula results in a ratio (V = SV/BV) of between 6.6 and 38.6 as shown in Table 1 below. 
Table 1 
Min Values
Max Values
Intermediate Values
Source
Internal Diameter of container, D (mm)
950
1932
950
1932
Bacher '953 - Col. 4 lines 25- 34, Col. 8 lines 46- 51

Note: Height of intake aperture in Bacher ‘953 is designated as d but this variable is designated as H in the Instant Application. These are equivalent because the height of the intake aperture is equal to the diameter of the screw based on Col. 8 lines 46- 51. 
Height of Intake Aperture, d (mm)
50
145
145
50

Active Container Volume, SV (mm3)
673380750
5663843538
673380750
5663843538
SV= D3(π/4) (Claim 28)
Feed Volume, BV (mm3)
35441092
425081425
102779167
146579802
BV = D2(π/4)*H (Claim 28)
Ratio, V
19.0
13.3
6.6
38.6
V = SV/BV (Claim 28)







 
Thus, the teachings of Bacher ‘953 read on a ratio (V) of an active container volume (SV) to a feed volume (BV) of the container, where V = SV/BV, conforms with 4≤V≤30 and 5≤V≤25, where the active container volume is defined by the formula SV= D3(π/4) and D is an internal diameter of the container, and where the feed volume (BV) is defined by the formula BV = D2(π/4)*H where H is a height of the intake aperture with respect to a bottom surface of the container. Since the claimed ranges overlap ranges disclosed by the prior art, a prima facie case of obviousness exists. Please see MPEP 2144.05 (I) and In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) for further details. 
It would have been obvious to one with ordinary skill in the art at the time of the invention to modify the ratio of the of the active container volume to the feed volume of Magni to incorporate the ratio taught by Bacher ‘953 motivated by an increase of the dwell time and an increase of the output (Bacher ‘953 - Col. 4 lines 15- 21) and ensuring the screw can take up Bacher '953 – Col. 8 lines 46- 51). 
Bacher '953 further teaches a diameter of the container D between 950- 1932 mm and the diameter of the screw d being 50- 145 mm (Col. 4 lines 25- 34). Bacher '953 teaches the depth of screw T equating to about 5 – 10% of the length of the intake opening (Col. 8 line 67- Col. 9 line 2, Col. 10 lines 30- 36), resulting in a flight depth (from Tmin = 0.05*d to Tmax = 0.1*d) from 2.5 to 14.5 mm. Bacher ‘953 teaches an intake opening height H of 50- 145 mm (diameter of screws between 50 to 145 mm, Col. 4 lines 27- 33 and height of intake opening equal to diameter of screws, Col. 8 lines 46- 51).
It would have been obvious to one with ordinary skill in the art at the time of the invention to modify the teachings of Magni to incorporate the relative dimensions of the feed volume and screw volume taught by Bacher ‘953 motivated by reasons set forth supra.
Bacher ’224 teaches an effective length L of the intake aperture extending in the first direction complying with the formula L>k*0.6*d where k is the number of screws and d is the outer diameter of the screws (Col. 2 lines 15- 25).
It would have been obvious to one with ordinary skill in the art at the time of the invention to modify the teachings of Magni to incorporate the intake opening length relationship as taught in Bacher '224 motivated having favorable stuffing conditions when the system follows the intake aperture length relationship (Bacher '224 - Col. 5 lines 35- 51).
Combining the teachings of Bacher ‘953 and Bacher ‘224 (Table 2), the effective length L of the intake aperture is 30 mm or greater (using the diameter of the screw values in Col. 4 lines 25- 34 of Bacher ‘953 and formula L>k*0.6*d in Col. 2 lines 15- 25 of Bacher ‘224).

 Table 2
Min
Max
Source
Internal Diameter of container, D (mm)
950
1932
Bacher '953 - Col. 4 lines 25- 34, Col. 8 lines 46- 51

Note: Height of intake aperture in Bacher ‘953 is designated as d but this variable is designated as H in the Instant Application. These are equivalent based on Col. 8 lines 46- 51.
Height of Intake Aperture, d (mm)
50
145

Minimum flight depth, Tmin (mm) (where Tmin = 0.05*d)
2.5
7.25
Bacher '953 - Col. 8 line 67- Col. 9 line 2, Col. 10 lines 30- 36
Maximum flight depth, Tmax (where Tmax = 0.1*d)
5
14.5

Factor, F
1
1
 
Effective length, L (mm) (where L>k*0.6*d)
30
87
Bacher '224 - Col. 2 lines 15- 25

Note: k is the number of screws which is preferably 1 or 2. One is used for the calculations here.
Screw Volume, SE (mm3)
35441092
425081425
 See Table 1
Feed Volume, BV (mm3)
5743
272960
 SE = F*L*(π/4)*(2*d*T – T2) (From Claims 28, 21)
 
 
 
 
Ratio, VS
130
74014
 VS = BV/SE (From Claims 28, 21)


Using these values of Bacher '953 and Bacher '224 the ratio (VS) of the feed volume of the container to the screw volume has a range of 130 to 74014. Since the claimed ranges overlap ranges disclosed by the prior art, a prima facie case of obviousness exists. Please see MPEP 2144.05 (I) and In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) for further details.
Bacher ‘454 teaches a substantially planar surface of the blade (21) of the mixing and/or comminution implement is parallel with the bottom surface (3) of the container (1) (Fig. 1), wherein the side wall defines a radius (Figs. 1- 2), and wherein an outermost portion of the planar surface of the blade of the mixing and/or comminution implement (21) when nearest the outlet aperture (15) is spaced apart from the outlet aperture (15) by a distance (s) (Col. 7 lines 4- 24 teach gap 11 which may be adapted for different materials, where adapting occurs by a component supported by the support disc 9 and are adjustable relative to it such that the gap is more or less covered by the component to obtain a smaller/larger width, wherein the gap is from 200 to 100 mm. Fig. 1 and Col. 5 lines 53- 56 teach the tools 21 being supported by support disc 9. The combination of the teachings implies that the gap 11 can be measured from an end of a tool 21 with respect to the walls 2). 
The combination of values from Bacher ‘953 and Bacher ‘454 suggest the claim limitation of the distance between the blade and outlet aperture being about 5% of the radius of the container (Bacher ‘953 teaches a receptacle diameter of 950- 1932 mm. Col. 4 lines 5- 11, lines 25- 33. Bacher ‘953 further teaches the tools 6 being at the same height as the opening 9, wherein the opening 9 begins at a same width as the walls 2. See Figs. 4- 5. Bacher ‘454 teaches the gap 11 ranging from 20- 200 mm. Col. 7 lines 19- 24 and Fig. 1. Combining these values implies a gap between the outermost portion of the implement and the outlet aperture ranging from 1% to 21% of the radius of container. Since the “claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.” See MPEP 2144.05(I)).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify Magni in view of Bacher ‘953 to incorporate the teachings of Bacher ‘454 for the purpose of preventing larger particles of material from passing through the gap, ensuring the conveyor gets sufficiently filled, and using an adequate distance based on the material being processed (Bacher ‘454 – Col. 7 lines 3- 24).

Regarding claims 2 and 20, Magni teaches the height H of the intake aperture complies with a formula, where d is a diameter of the screw and k1 is a constant (Fig. 2). 
Magni is silent regarding 0.3≤k1≤1.5, preferably 0.5≤k1≤1.15. 
Bacher '953 teaches the device where the height H of the intake aperture is the same as the diameter of the at least one screw, thereby complying to the formula                         
                            H
                            =
                            k
                            *
                            d
                        
                    . Where H is the height of the intake opening and d is the diameter of the screw and k in this case is equal to 1 (Fig. 7 and Col. 8 lines 46- 48). 
 motivated by reasons set forth in claim 28 and 19.

Regarding claims 4 and 22, Magni is does not explicitly teach L (the effective length of the intake aperture) being defined by the formula L = k2d and k2 is a constant, with 0.5≤k2≤3.5, and 1≤k2≤2.8. 
Bacher ‘224 teaches L being defined by the formula L > k2d where k2 = k*0.6 where k is the number of screws and d is the diameter of the screw which one or two (Col. 2 lines 15- 25). When the number of screws is 1 (k=1), k2 = 0.6. When the number of screws is 2 (k=2), k2 = 1.2. Since the claimed ranges overlap ranges disclosed by the prior art, a prima facie case of obviousness exists. Please see MPEP 2144.05 (I) and In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) for further details.
It would have been obvious to one with ordinary skill in the art at the time of the invention to modify the teachings of Magni to incorporate Bacher ‘224 motivated for reasons set forth in claim 3.

Regarding claims 5 and 23- 24, Magni does not explicitly teach T being defined by the formula T = k3*d, where k3 is a constant, with 0.05≤k3≤0.25, 0.1≤k3≤0.25, and 0.1≤k3≤0.2. 
Bacher ‘953 teaches that the flight depth of the screw is equal to 5- 10% of the screw diameter. (Col. 8 line 67- Col. 9 line 2, Col. 10 lines 30- 36). This would correspond to k3 ranges from 0.05 to 0.1. Since the claimed ranges overlap ranges disclosed by the prior art, a prima facie case of obviousness exists. Please see MPEP 2144.05 (I) and In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) for further details.
Bacher ‘953 - Col. 5 lines 46- 51 and 63- 67).

Regarding claims 6 and 25, Magni does not explicitly teach 0.85≤F≤0.95 and F= 0.9. 
Bacher ‘953 the diameter of the container D, the diameter of the screw d, the flight depth T and the height of intake aperture (Table 3).
It would have been obvious to one with ordinary skill in the art at the time of the invention to modify the teachings of Magni to incorporate Bacher ‘953 motivated by the reasoning set forth in claim 3.
Bacher ’224 teaches an effective length L of the intake aperture extending in the first direction complying with the formula L>k*0.6*d where k is the number of screws and d is the outer diameter of the screws (Col. 2 lines 15- 25).
It would have been obvious to one with ordinary skill in the art at the time of the invention to modify the teachings of Magni to incorporate Bacher ‘224 motivated by the reasoning set forth in claim 3.
The combination of Bacher '953 and Bacher '224 teaches a ratio (VS) between the values of 144 and 82238 (Table 3). Since the claimed ranges overlap ranges disclosed by the prior art, a prima facie case of obviousness exists. Please see MPEP 2144.05 (I) and In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) for further details.

Table 3 
Min
Max
Citation
Internal Diameter of container, D (mm)
950
1932
Bacher '953 - Col. 4 lines 25- 34, Col. 8 lines 46- 51

Note: Height of intake aperture in Bacher ‘953 is designated as d but this variable is designated as H in the Instant Application. These are equivalent.
Height of Intake Aperture, d (mm)
50
145

min (mm) (where Tmin = 0.05*d)
2.5
7.25
Bacher '953 - Col. 8 line 67- Col. 9 line 2, Col. 10 lines 30- 36
Maximum flight depth, Tmax (where Tmax = 0.1*d)
5
14.5

Factor, F
0.9
0.9
 
Effective length, L (mm) (where L>k*0.6*d)
30
87
Bacher '224 - Col. 2 lines 15- 25

Note: k is the number of screws which is preferably 1 or 2. One is used for the calculations here.
 
 
 
 
Screw Volume, SE (mm3)
5169
245664
 See Table 1
Feed Volume, BV (mm3)
35441092
425081425
 SE = F*L*(π/4)*(2*d*T – T2) (From Claim 3 and 21)
 
 
 
 
Ratio, VS
144
82238
 VS = BV/SE (From Claim 3 and 21)


Regarding claim 8, Magni teaches an angle between the first direction vector and the second direction vector when a plane defined by the axis of rotation and the radially outermost point of the mixing and/or comminution implement (3) first intersects the outlet aperture as the mixing and/or comminution implement (3) passes the outlet aperture is greater than or equal to 90° and is less than or equal to 180° (combining rotation direction R in Fig. 4 with extrusion direction in Fig. 2 implies a direction parallel to the direction of the extruder is at an angle of about 180° with respect to the motion vector of the comminution element 3 nearest the aperture).

Regarding claim 9, Magni teaches an angle between the first direction vector and the second direction vector when the radially outermost point of the mixing and/or comminution implement (3) is nearest the outlet aperture is greater than or equal to 170° and less than or equal to 180° (combining rotation direction R in Fig. 4 with extrusion direction in Fig. 2 implies a direction parallel to the direction of the extruder is at an angle of about 180° with respect to the motion vector of the comminution element 3 nearest the aperture).

Regarding claims 10 and 27, the teachings of the dependent references are set forth supra. 
Magni does not explicitly teach the shortest distance between the axis of rotation and the imaginary continuation is at least one of: greater than or equal to half of a diameter of the screw, and greater than or equal to 7% of a radius of the container, and greater than or equal to 20% of a radius of the container.
Bacher ‘224 teaches the shortest distance between the axis of rotation and the imaginary continuation is greater than or equal to half of a diameter of the screw. The Examiner submits that in Bacher ‘224 Fig. 2 and 7 the shortest distance between the axis of rotation and the imaginary continuation is the radius of the container plus the radius of the screw. Bacher ‘224 teaches radius of the container (Half of diameter, D, Col. 2 lines 50- 64) adheres to the formula                         
                            D
                            =
                            10
                            
                                
                                    
                                        
                                            d
                                        
                                        
                                            2
                                        
                                    
                                    K
                                
                                
                                    3
                                
                            
                        
                     where D is the diameter of the container in millimeters, d is the diameter of the screw in millimeters and K is a constant greater than 50 (Col. 2 lines 50- 64). For example, when D is 950 mm (radius R is equal to 475 mm) and K is equal to 150 the resulting screw diameter d is 75.6 mm (radius r is equal to 37.8 mm). Thus, Bacher ‘224 teaches shortest distance between the axis of rotation and the imaginary continuation (                        
                            
                                
                                    D
                                
                                
                                    2
                                
                            
                            +
                            
                                
                                    d
                                
                                
                                    2
                                
                            
                            =
                             
                        
                    475 + 37.8 mm = 513 mm) is greater than or equal to half of the diameter of the screw (                        
                            
                                
                                    d
                                
                                
                                    2
                                
                            
                            =
                             
                        
                    75.6÷2 mm = 37.8 mm) (Col. 2 lines 50- 64).
It would have been obvious to one with ordinary skill in the art to modify the dimensions of the container and conveyor of Magni with the dimensions specified by Bacher ‘224 motivated by providing an advantageous infeed behavior between the container and conveyor (Bacher ‘224 - Col. 2 lines 45- 49).

Regarding claim 11, Magni does not explicitly teach the imaginary continuation passes through the container.
11) passes through the container (1) (Col. 5 lines 46- 51, Col. 7 lines 4- 14 and Fig. 2).
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the teachings of arrangement of the conveyor and container of Magni with the arrangement taught in Bacher ‘953 motivated by favoring the introduction of material into the housing of the conveyor (Bacher ‘953 - Col. 7 lines 4- 14).

Regarding claim 12, Magni teaches wherein 
the conveyor (5) is attached tangentially to the container and the conveyor (5) runs tangentially in relation to the cross section of the container (Fig. 2 and [0015]) and that the screw (5a) provides conveying [0013-0015].
Magni does not explicitly teach the apparatus further comprises a drive connected to the screw, wherein the screw is configured to convey further treated material to an extruder head at an end of the housing.
Bacher ‘224 teaches the conveyor (20) is attached tangentially to the container (1) (Fig. 1- 2) and wherein the apparatus further comprises a drive (23) connected to the screw (21), wherein the screw (21) is configured to convey further treated material to an extruder head (31) at an end of the housing (19) (Col. 1 lines 9- 23, Col. 3 lines 26- 30 and Col. 6 lines 25- 26).
It would have been obvious to one with ordinary skill in the art at the time of the invention to modify the apparatus of Magni to incorporate the drive and discharge aperture of Bacher ‘224 motivated by rotating screws to convey plastic material (Bacher ‘224 - Col. 4 lines 56- 64) and further processing of the plastic material, respectively.
The Examiner notes that there is no requirement that the prior art teach the central longitudinal axis of the conveyor runs tangentially with respect to an inner side of the sidewall of the container; the screw runs tangentially with respect to inner side of the sidewall of the container; the housing runs tangentially with respect to the inner sidewall of the container; and 

Regarding claim 13, Magni teaches there is direct connection between the outlet aperture and the intake aperture, such that there is substantially no separation between the outlet aperture and the intake aperture (Fig. 2 and [0015], opening in container 2 leads directly to opening in extruder 5).

Regarding claim 14, Magni teaches the blades (3, [0013, 0018, 0022]) is on or a rotatable implement carrier (2) parallel to the bottom surface of the container (1) (Figs. 1- 2 shown blades 3 on carrier 2 both of which are parallel to the basal surface of container 1).

Regarding claim 15, Magni does not explicitly teach a leading edges of the blade is different from a trailing edges of the blade.
Bacher ‘953 teaches the leading edges of the blade is different from the trailing edges of the blade (Fig. 6 displays the edges 10 having a greater length than opposite, trailing edges. Thus the leading edges of the tool 6 are different from the trailing edges of the blade 6).
It would have been obvious to one with ordinary skill in the art at the time of the filing to substitute the blades of Magni with the tools of Bacher ‘953 because of reasons set forth in claim 28.

Regarding claim 16, Magni teaches wherein the container (1) has a circular cross section (Fig. 1 and 2) and wherein the bottom surface substantially is perpendicular to the Fig. 1 shows a sidewall of the container 1 being orthogonal to the base of the container 1).

Regarding claim 17, Magni does not explicitly teach the implement carrier being spaced apart from the basal surface by 10 mm to 400 mm.
Bacher ‘953 teaches a screw diameter of between 50 to 145 mm (Col. 4 lines 5- 35).
It would have been obvious to one with ordinary skill in the art at the time of the invention to substitute the extruder of Magni with the extruder having a screw diameter of between 50 to 145 mm as taught by Bacher '953 because this is a substitution of equivalent elements which yields predictable results. Both references teach the extruder connected to the container which functions to convey and plasticize the plastic material (Magni – Fig. 2 and [0014, 0024]; Bacher ‘953 – Col. 1 lines 30- 32, Col. 2 lines 36- 45 and Fig. 3). The predictable result yield is an extruder which has a screw diameter of between 50 to 145 mm (Col. 4 lines 5- 35).
Bacher ‘454 teaches the implement carrier being spaced apart from the basal surface at a distance h which adheres to the ratio h:d = 1.56, where d is the diameter of the screw 17 (Col. 6 lines 50- 62).
Combining the teachings of Bacher ‘953 and Bacher ‘454 the implement carrier is taught to be spaced apart from the bottom surface at a distance of between 78 to 226 mm (Bacher ‘953 - Col. 4 lines 5- 35; Bacher ‘454 - Col. 6 lines 50- 62). Since the claimed ranges overlap ranges disclosed by the prior art, a prima facie case of obviousness exists. Please see MPEP 2144.05 (I) and In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) for further details.
It would have been obvious to one with ordinary skill in the art at the time of the invention to modify the distance between the implement carrier and the basal surface of Magni to the distance taught by the combination of Bacher ‘953 and Bacher ‘454 motivated by favorable mixing and comminuting conditions resulting from when the height is at least equal to the diameter of the screw (Bacher '454 - Col. 6 lines 1- 27, lines 55- 62).

Regarding claim 18, Magni teaches the conveyor (5) comprises a single screw extruder with a single compression screw (Fig. 1- 2 and 4), or comprises a multiscrew extruder, where the diameters d of the individual screws of the multiscrew extruder are all substantially identical [0015].

Regarding claim 26, Magni teaches an angle between the first direction vector and the second direction vector when a plane defined by the axis of rotation and the radially outermost point of the mixing and/or comminution implement (3) intersects the outlet aperture as the mixing and/or comminution implement (3) passes the outlet aperture is greater than or equal to 90° and is less than or equal to 180° (combining rotation direction R in Fig. 4 with extrusion direction in Fig. 2 implies a direction parallel to the direction of the extruder is at an angle of about 180° with respect to the motion vector of the comminution element 3 nearest the aperture).
Magni does not explicitly teach the angle when a plane defined by the axis of rotation and the radially outermost point of the mixing and/or comminution implement last intersects the outlet aperture as the mixing and/or comminution implement passes the outlet aperture is greater than or equal to 90° and is less than or equal to 180°.
Bacher ‘953 teaches a first direction vector that is parallel to the first direction (11) (Fig. 2).
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the teachings of arrangement of the conveyor and container of Magni with the arrangement taught in Bacher ‘953 motivated by reasons set forth in claim 11. 
Combining the rotation direction R in Figs. 2, 4 of Magni with the extruder arranged in a secant manner as taught in Fig. 2 of Bacher ‘953 the resulting angle between a first direction vector parallel with the first direction and second direction vector that describes the direction of .

Response to Arguments
Applicant's arguments filed 03/22/2021 have been fully considered but they are not persuasive.
Applicant argues that the references of record do not teach or suggest the features of claim 1. Specifically, Applicant argues that the references of record do not teach “wherein a substantially planar surface of the blade of the mixing and/or comminution implement is parallel with the bottom surface of the container, wherein the side wall defines a radius, and wherein an outermost portion of the planar surface of the blade of the mixing and/or comminution implement when nearest the outlet aperture is spaced apart from the outlet aperture by about 5% of the radius.” Applicant further submits that the distance between the outermost portion of the planar surface of the blade when nearest the outlet aperture and the outlet aperture is important “because that distance affects the force which the material passing to the extruder experiences” and “the claimed distance provides an appropriate amount of force.”
The Examiner respectfully disagrees with these arguments. The combination of teachings from Bacher ‘953 and Bacher ‘454 suggest the claim limitation of the distance between the blade and outlet aperture being about 5% of the radius of the container (Bacher ‘953 teaches a receptacle diameter of 950- 1932 mm. Col. 4 lines 5- 11, lines 25- 33. Bacher ‘953 further teaches the tools 6 being at the same height as the opening 9, wherein the opening 9 begins at a same width as the walls 2. See Figs. 4- 5. Bacher ‘454 teaches the gap 11 ranging from 20- 200 mm. Col. 7 lines 19- 24 and Fig. 1. Combining these values implies a gap between 
With respect to the Applicant’s assertions about the relationship between the gap width and the force upon the extruder by the passing material: The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness."). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEITH S SHAFI whose telephone number is (571)272-9643.  The examiner can normally be reached on 9:00am- 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on (571) 270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEITH S SHAFI/Primary Examiner, Art Unit 1744